Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on November 28, 2022, which paper has been placed of record in the file.
2.         Claims 1-30 are pending in this application.




Claim Objections
3.      Claims 8, 15, and 24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).          




Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-30 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving and generating a first database associated with the customer service request…, mapping the first database to generate a match based on the customer preferred cost…, alerting the traveler if the match is found…, recommending the traveler to adjust the traveler preference…, recommending a customer to adjust the customer service request…, re-mapping the step a…, and alerting the traveler with the customer service request details if a match is found, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of:  receiving and generating a first database associated with the customer service request…, mapping the first database to generate a match based on the customer preferred cost…, alerting the traveler if the match is found…, recommending the traveler to adjust the traveler preference…, recommending a customer to adjust the customer service request…, re-mapping the step a…, and alerting the traveler with the customer service request details if a match is found, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a server”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server and database, and using the server to perform receiving, generating, mapping, recommending, re-mapping and alerting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of perform receiving, generating, mapping, recommending, re-mapping and alerting steps steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the server). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 3, lines 21-29 of using general-purpose computer and available commercial products (servers) to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
          For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the customer preferences and/or the customer preferred cost being based on at least one of the following…; Claim 3 wherein the traveler adjustable preferred cost being based on at least one of  following…; Claim 4 recites wherein the traveler pre-determined acceptable change is based on each unit of an additional time…; Claim 5 recites wherein the traveler preferences include the customer service request…; Claim 6 recites wherein at least one of the at least two GPS locations of the traveler is a real lime location of the traveler…; Claim 7 recites wherein at least two of the at least two GPS locations are the same GPS location…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8, 15, and 24, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 8, 15, and 24 are directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-30 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




                                         Response to Arguments/Amendment
6.     Applicant's arguments with respect to claims 1-30 have been fully considered but are not persuasive.
            
            I.  Claim Rejections - 35 USC § 101
             Claims 1-30 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             The claim recites the following limitations: receiving and generating a first database associated with the customer service request…, mapping the first database to generate a match based on the customer preferred cost…, alerting the traveler if the match is found…, recommending the traveler to adjust the traveler preference…, recommending a customer to adjust the customer service request…, re-mapping the step a…, and alerting the traveler with the customer service request details if a match is found, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of:  receiving and generating a first database associated with the customer service request…, mapping the first database to generate a match based on the customer preferred cost…, alerting the traveler if the match is found…, recommending the traveler to adjust the traveler preference…, recommending a customer to adjust the customer service request…, re-mapping the step a…, and alerting the traveler with the customer service request details if a match is found, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
            Moreover, the additional limitations “mapping the first database to generate a match based on the customer preferred cost meeting or exceeding the traveler adjustable preferred cost for the traveler pre-determined acceptable change en route to the traveler scheduled trip details at the traveler time reference” do not integrate the claim into a practical application because the steps amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the server). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
            In addition, the additional limitations “mapping the first database to generate a match based on the customer preferred cost meeting or exceeding the traveler adjustable preferred cost for the traveler pre-determined acceptable change en route to the traveler scheduled trip details at the traveler time reference” do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the server. Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             Accordingly, the 101 rejection is maintained.  

          II. Claim Rejections - 35 USC § 102
             The Amendment overcomes the previous 102 rejection.
            Accordingly, the 102 rejection has been withdrawn.


          
                                                            Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.         Claims 1-30 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Radhakrishnan et al. (US 9,305,310) disclose a method for enabling a user to verify a price change for an on-demand service.
             Mimassi (US 2021/0158407) discloses a system and method for automated en-route business establishment selection, ordering, and routing of both customers and delivery drivers. 
            Funk et al. (US 2021/0090721) disclose a service delivery system and method the applies universal steps for a service delivery, pairing a service consumer with a service provider based on their mutual profiles, providing service consumers knowledge of best practices, and sensing and tracking of additional service needs.
           Singh et al. (US 2020/0211070) disclose Vehicle allocation method and system for ride-sharing.
           Wang (US 2019/0316926) disclose system and method of improving a calculation and display of an individualized estimated time of arrival (ETA).
           Trivedi et al. (US 2012/0239452) disclose the method can include receiving a service request from one or more customers, providing the one or more customers with a plurality of resources to select from, wherein the plurality of resources is ranked by a pain measure, and based at least in part on a customer selection of at least one resource with a pain measure, assigning at least one resource to the one or more customers.
           Wang (US 2019/0230180) discloses a convertible software application management system for a shared data-access layer in a distributed structure system linked to a database for customizable data processing at least in the transportation, home healthcare, delivery, and other service industries.
           Freimuth et al. (US 2018/0121858) systems and computer program products for scheduling service personnel.
           Wang et al. (US 2018/0096306) disclose systems and methods for analyzing job listing data and member profile data to identify in demand skills.
            Sweeney et al. (US 2015/0161554) disclose server can receive a request for transport from a computing device of a first user. The request can include information about a pickup location of the first user. In response to receiving the request, the server can determine a plurality of drivers that are capable of providing transport for the first user by determining a first set of drivers.
            Wang (US 2018/0364062) discloses a system and method of improving a calculation and display of an individualized estimated time of arrival (ETA).

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        
December 13, 2022